



Exhibit 10.1
Services & Separation Agreement


This services and separation agreement (this “Agreement”) is between Christopher
Hall (“you”) and Veracyte, Inc. (the “Company”) (collectively referred to as the
“Parties” or individually referred to as a “Party”) concerning the terms of your
continued services and separation from employment as provided herein. This
Agreement is effective is as of the date it is signed by the Parties (the
“Effective Date”).
1.Retirement from Employment. You have notified the Company that you will retire
and resign your employment with the Company effective July 1, 2019 (the
“Resignation Date”). You agree to execute any documentation deemed reasonably
necessary by the Company to confirm your resignation from employment.
2.    Continued Employment Services. Beginning on the Effective Date of this
Agreement and through and including the Resignation Date, you agree to continue
to serve as the Company’s President and Chief Operating Officer and assist with
the transition of your responsibilities (together, the “Services”). Your
employment during the period you provide the Services shall continue to be
“at-will,” meaning the Company and you are both free to terminate your
employment with or without cause or notice. During the period you provide the
Services, you shall continue to receive your salary at the same rate that you
were receiving your salary immediately prior to the Effective Date, and shall
continue to be eligible to participate in then-available Company benefit
programs at the same level as you would have been eligible to participate in
such programs as of immediately prior to the Effective Date, subject to the
terms and conditions, including eligibility requirements, of such programs.
Notwithstanding the foregoing, you will not be eligible to receive any cash
bonus payment under our 2019 Bonus Plan.
3.    Separation Payments. Upon your termination of employment on the
Resignation Date, or upon an earlier termination of your employment by the
Company without Cause (as defined below) and, subject to your signing a release
of claims in substantially the form attached hereto as Exhibit A (the “Release”)
and satisfying all conditions to make the Release effective by no later than
thirty (30) days after your termination of employment (the “Release Deadline”),
you will be entitled to the following:
a.    A lump sum payment equal to six months of your then-current base salary,
subject to applicable tax withholdings, to be paid within ten (10) days
following the effectiveness of the Release.
b.    If you timely elect to continue to receive coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company
will reimburse you for the monthly COBRA premium payments made by you in the six
(6) months following your termination of employment, provided that, if the
Company determines in its sole discretion that it cannot provide the COBRA
benefits described herein without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide you with a taxable lump sum payment in an amount equal to
the then unreimbursed monthly COBRA premiums, which lump sum payment to be paid
within ten (10) days following the effectiveness of the Release.
For purposes of this Agreement, “Cause” means any or all of the following: (i)
willful and continued failure to substantially perform your duties and/or
responsibilities, as reasonably assigned or delegated by the Company; (ii)
commission of any act of dishonesty, misconduct or fraud in any way impacting
the Company, its clients, or its affiliates; (iii) material breach of the terms
of your Confidential Information and Invention Assignment Agreement or any other
agreement by and between you and the Company; (iv) your material violation of a
federal or state law or regulation applicable to the





--------------------------------------------------------------------------------



Page 2






business of the Company; (v) your misappropriation or embezzlement of Company
funds or your act of fraud or dishonesty upon the Company; (vi) you conviction
or, or plea of nolo contendere, to a felony or crime of moral turpitude;
(vii) any misconduct which brings the Company into disrepute, including conduct
that injures or impairs the Company’s business prospects, reputation or standing
in the community; or (viii) violation of Company policies, including, without
limitation, any violation of the Company’s Code of Conduct; provided, however,
that the Company shall allow you a reasonable opportunity (but not in excess of
10 calendar days) to cure, to the reasonable satisfaction of the Company, any
act or omission applicable to part (i), (iii), (vii) or (viii) above, if curable
in the Company’s determination; provided, further, that it is understood that
willful or grossly negligent acts or omissions will not be curable.


4.    Post-Employment Consulting Services. Commencing July 2, 2019, you will
provide consulting services (the “Consulting Services”) to the Company pursuant
to the Consulting Agreement attached hereto as Exhibit B (the “Consulting
Agreement”) through and including January 1, 2020 or such earlier date pursuant
to the terms of the Consulting Agreement (the “Consulting Period”).
5.    Equity Awards.
a.    Transition Period. You will continue to vest in your outstanding (i)
Company time-based restricted stock unit awards (“RSUs”), (ii) Company
time-based stock options (the “Options”) and (iii) Company performance-based
restricted stock units, granted March 2, 2018 (the “PSUs,” and the RSUs, Options
and PSUs together, the “Equity Awards”) in accordance with the terms of such
Equity Awards for so long as you continue to provide the Services as of the
applicable vesting dates set forth in such Equity Awards in accordance with the
terms of such Equity Awards, but in no event after the Equity Award Termination
Date set forth below. Notwithstanding the foregoing, in the event that the
Company terminates without Cause either your employment before the Resignation
Date or your Consulting Services on or prior to January 1, 2020, the vesting of
your then-outstanding Equity Awards (excluding the PSUs, which are subject to
the terms of Section 5(c) below) will accelerate such that you will vest in the
number of shares of Company common stock subject to each such Equity Award that
would have vested had you remained employed or in service through January 1,
2020, provided you have executed and not revoked the Release prior to the
Release Deadline. Your Equity Awards will continue to be governed by the terms
and conditions of the applicable award agreement and the Company’s equity plans
under which the Equity Awards were granted except as explicitly set forth herein
or in the Consulting Agreement.
b.    Consulting Period. Subject to the terms of the Consulting Agreement, you
will be eligible to continue to vest in your then-outstanding Equity Awards
while you provide the Consulting Services pursuant to the Consulting Agreement
through January 1, 2020.
c.    PSUs. You will remain eligible to vest in the PSUs if you continue to
provide the Consulting Services on December 31, 2019, which is the final day of
the Performance Period (as defined in performance-based restricted stock unit
agreement, dated March 2, 2018 (the “PSU Agreement”)). Provided you continue to
provide the Consulting Services on December 31, 2019 (or are earlier terminated
without Cause as set forth below), and to the extent that the Company has
satisfied the performance metrics set forth in the PSU Agreement (as measured on
the Achievement Date (as defined in the PSU Agreement)), you will be eligible to
vest in 50% of the resulting Eligible PSUs (as defined in the PSU Agreement)
regardless of whether you continue to perform services on the Achievement Date
pursuant to the PSU Agreement. For the avoidance of doubt, provided you continue
to provide the Consulting Services on December 31, 2019 (or are earlier
terminated without Cause as set forth below),





--------------------------------------------------------------------------------



Page 3






the PSUs shall remain outstanding to allow for the measurement of the
performance metrics on the Achievement Date and the vesting and settlement of
the resulting Eligible PSUs. Notwithstanding the foregoing, in the event that
the Company terminates without Cause either your employment before the
Resignation Date or your Consulting Services prior to January 1, 2020, and to
the extent that the Company has satisfied the performance metrics set forth in
the PSU Agreement (as measured on the Achievement Date), you will vest in 50% of
the resulting Eligible PSUs as if you had remained employed or in service
through January 1, 2020 (and for the avoidance of doubt, through the Achievement
Date), provided you have executed and not revoked the Release prior to the
Release Deadline. Notwithstanding anything to the contrary herein or in any
other agreement, 50% of the PSUs will automatically terminate and forfeit to the
Company on the Equity Award Termination Date even if you continue to provide
additional services to the Company on and after such date.
d.    Termination of Equity Awards. Notwithstanding anything to the contrary
herein or in any other agreement, all then-unvested Equity Awards (excluding the
PSUs, which are subject to the terms of Section 5(c) above) will automatically
terminate and forfeit to the Company on January 2, 2020 (the “Equity Award
Termination Date”) even if you continue to provide additional services to the
Company on and after such date.
e.    Extended Post-Termination Exercise Period. Any Options that are
outstanding and vested as of January 1, 2020 or such earlier date on which your
employment or services terminate (excluding a termination for Cause), will
remain exercisable until July 1, 2020, but in no event later than the date on
which the Options would have expired by their terms had your remained employed
or in service to the Company. You acknowledge that to the extent an Option was
an incentive stock option, this provision will cause the Option to become a
nonqualified stock option for tax purposes.
6.    All Payments. You understand and agree that except as expressly provided
for this Agreement and the Consulting Agreement, you shall not be entitled to
any other consideration, separation or change in control benefits, including,
but not limited to, any severance payments, equity acceleration benefits or any
other severance benefits provided for in your Amended and Restated Change of
Control and Severance Agreement effective as of October 23, 2018 (the “Change of
Control Agreement”) except as set forth in Section 7 below.
7.    Change in Control. In the event a Change of Control (as defined in the
Change of Control Agreement) is closed on or prior to July 1, 2019, you will be
entitled to the benefits in Sections 3(b) of the Change of Control Agreement
subject and pursuant to the terms of the Change of Control Agreement and the PSU
will entitled to the treatment set forth in Section III of the PSU Agreement
subject and pursuant to the terms of PSU Agreement. Unless a Change of Control
has closed on or prior to July 1, 2019, the Change of Control Agreement shall
terminate on July 1, 2019, or earlier pursuant to its terms.
8.    Restrictive Covenants. In consideration of the premises and promises
herein and for good and valuable consideration, receipt of which is hereby
acknowledged, you, intending to be legally bound, agrees as follows:
a.    Agreement Not to Solicit. You agree that during for a period of twelve
(12) months following the later of the termination of your employment or
services, you will not as an employee, agent, consultant, advisor, independent
contractor, general partner, officer, director, stockholder, investor, lender or
guarantor of any corporation, partnership or other entity, or in any other
capacity, directly or indirectly for himself or on behalf of any other person
(other than the Company or any of its affiliates):





--------------------------------------------------------------------------------



Page 4






i.    interfere with the relationship between the Company and its employees or
consultants or contractors by encouraging, inducing, soliciting or attempting to
solicit any such employee or consultant or contractor to terminate his or her
employment or end his or her relationship with the Company;
ii.    solicit or attempt to solicit for employment, on behalf of yourself or
any other person, any person who is or, within six (6) months prior to such
solicitation, was an employee or consultant or contractor of the Company; or
iii.    induce or assist any other person to engage in any of the activities
described in subparagraphs (i) or (ii).
Notwithstanding the foregoing, for purposes of this Agreement, the placement of
general advertisements that may be targeted to a particular geographic or
technical area but that are not specifically targeted toward employees,
consultants, or contractors of the Company or its successors or assigns, shall
not be deemed to be a breach of this Section. In the event of a conflict between
any provision of this Section and a provision of any agreement not superseded by
this Agreement, this Section shall control.
b.    Non-disparagement. You shall not make any written or oral statement
intended to disparage the Company or its products or services, or in their
capacity connected to the Company or its products, any of its agents,
representatives, directors, officers, shareholders, attorneys, employees,
vendors, affiliates, or successors. The Company agrees that its current
executive officers and Board of Directors shall not make any written or oral
statement intended to disparage you or your business reputation. Nothing in this
section shall prohibit you or the Company from providing truthful information in
response to a subpoena or other legal process.
9.    Company Proprietary and Confidential Information. You hereby acknowledge
that you are bound by the Company Confidential Information and Invention
Assignment Agreement you previously signed and that as a result of your
employment with the Company you have had access to the Company’s proprietary
information (as described in such agreement), that you will hold all proprietary
information in strictest confidence and that you will not make use of such
proprietary information on behalf of anyone, except as required in the course of
your employment with the Company. You further confirm that you will deliver to
the Company, no later than your termination date, all documents and data of any
nature containing or pertaining to such proprietary information and that you
will not take with you any such documents or data or any reproduction thereof.
10.    Indemnification. For the avoidance of doubt, you will continue to be
covered by any indemnification agreement in place between you and the Company,
and remain named as an insured on the director and officer liability insurance
policy currently maintained by the Company, or as may be maintained by the
Company from time to time.
11.    Arbitration. Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in San Mateo County, California through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator’s decision shall be final, binding, and conclusive.
The parties further agree





--------------------------------------------------------------------------------



Page 5






that this Agreement is intended to be strictly construed to provide for
arbitration as the sole and exclusive means for resolution of all disputes
hereunder to the fullest extent permitted by law. The parties expressly waive
any entitlement to have such controversies decided by a court or a jury.
12.    Attorneys’ Fees. If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.
13.    Complete and Voluntary Agreement. This Agreement, together with Exhibit A
and Exhibit B, the Company Confidential Information and Invention Assignment
Agreement and the Consulting Agreement constitute the entire agreement between
you and the Company with respect to the subject matter hereof and supersedes all
prior negotiations and agreements, whether written or oral, relating to such
subject matter, including your Change of Control Agreement, except as set forth
herein. You acknowledge that neither the Company nor its agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.
14.    Severability. The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable.
15.    Modification; Counterparts; Digital Signatures. It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a digital copy shall have
the same force and effect as execution of an original, and a copy of a signature
will be equally admissible in any legal proceeding as if an original.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
17.    Taxes. All payments made under this Agreement will be subject to
reduction to reflect taxes or other charges required to be withheld by law. Each
payment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 409A of the Internal Revenue Code of
1986, as amended.
[Signature Page Follows]







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below:


CHRISTOPHER HALL
VERACYTE, INC.
/s/ Christopher Hall_________________________ 

/s/ Bonnie Anderson________________ 
Bonnie Anderson 
Chief Executive Officer
April 22, 2019____________________________
Date
April 22, 2019_____________________
Date 




[SIGNATURE PAGE TO SERVICES & SEPARATION AGREEMENT]









--------------------------------------------------------------------------------






Exhibit A


RELEASE


This General Release of All Claims and Covenant Not to Sue (the “Release”) is
entered into between Christopher Hall (“Executive”) and Veracyte, Inc. (the
“Company”) (collectively, “the parties”).
WHEREAS, on [_______], Executive and the Company entered into an agreement
regarding Executive’s continued services and separation from employment with the
Company (the “Services & Separation Agreement”) to which this Release is
attached as Exhibit A;
WHEREAS, on [_______], Executive’s employment with the Company terminated (the
“Termination Date”);
WHEREAS, this agreement serves as the Release, pursuant to the Services &
Separation Agreement; and
WHEREAS, Executive and the Company desire to mutually, amicably and finally
resolve and compromise all issues and claims surrounding Executive’s employment
and separation from employemnt with the Company;
NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Release.
1.Acknowledgment of Payment of Wages: By his signature below, Executive
acknowledges that, on the Termination Date, the Company paid him for all wages,
salary, accrued vacation, bonuses, commissions, reimbursable expenses, and any
similar payments due him from the Company as of the Termination Date. By signing
below, Executive acknowledges that the Company does not owe him any other
amounts, except as may become payable under the Separation & Services Agreement,
the Consulting Agreement and this Release.
2.Return of Company Property: Executive hereby warrants to the Company that he
has returned to the Company all property or data of the Company of any type
whatsoever that has been in his possession, custody or control.
3.Consideration: In exchange for Executive’s agreement to this Release and his
other promises in the Services & Separation Agreement and herein, the Company
agrees to provide Executive with the consideration set forth in Sections 3 and 5
of the Services & Separation Agreement. By signing below, Executive acknowledges
that he is receiving the consideration in exchange for waiving his rights to
claims referred to in this Release and he would not otherwise be entitled to the
consideration.
4.General Release and Waiver of Claims:
a.    The payments and promises set forth in this Release are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which Executive may be entitled by
virtue of his services with the Company or his separation from the Company,
other than pursuant to the Services & Separation Agreement. To the fullest
extent permitted by law, Executive hereby releases and waives any other claims
he may have against the Company and its owners, agents, officers, shareholders,
employees, directors, attorneys, subscribers, subsidiaries, affiliates,
successors and assigns (collectively “Releasees”), whether known or not known,
including, without limitation, claims under any employment laws, including, but
not limited to, claims of unlawful discharge, breach of


        

--------------------------------------------------------------------------------





contract, breach of the covenant of good faith and fair dealing, fraud,
violation of public policy, defamation, physical injury, emotional distress,
claims for additional compensation or benefits arising out of his/her employment
or separation of employment, claims under Title VII of the 1964 Civil Rights
Act, as amended, the California Fair Employment and Housing Act and any other
laws and/or regulations relating to employment or employment discrimination,
including, without limitation, claims based on age or under the Age
Discrimination in Employment Act or Older Workers Benefit Protection Act, and/or
claims based on disability or under the Americans with Disabilities Act.
b.    By signing below, Executive expressly waives any benefits of Section 1542
of the Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.”
c.    Executive and the Company do not intend to release claims or rights that
he may have as an equityholder of the Company, any rights to indemnification by
the Company, rights arising under the Services & Separation Agreement or any
claims that he may not release as a matter of law, including but not limited to
claims for indemnity under California Labor Code Section 2802, or any claims for
enforcement of this Final Release. To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be determined by an
arbitrator under the procedures set forth in the arbitration clause set forth in
the Services & Separation Agreement.
5.Covenant Not to Sue:
a.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Release will Executive pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, of any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which he may now have, have ever had, or may in the future have against
Releasees, which is based in whole or in part on any matter released by this
Release.
b.    Nothing in this paragraph shall prohibit or impair Executive or the
Company from complying with all applicable laws, nor shall this Release be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.
6.Protected Rights: Executive understands that nothing in the General Release
and Waiver of Claims and Covenant Not to Sue sections above, or otherwise in
this Release, limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”). Executive further understands that this Release does
not limit his ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Release does not limit Executive’s right to receive
an award for information provided to any Government Agencies.


2
        

--------------------------------------------------------------------------------





7.Review of Release: Executive understands that he may take up to twenty-one
(21) days to consider this Release and, by signing below, affirms that he was
advised to consult with an attorney prior to signing this Release. Executive
also understands that he may revoke this Release within seven (7) days of
signing this document and that the consideration to be provided to him pursuant
to the Services & Separation Agreement that is contingent on this release will
be provided only at the end of that seven (7) day revocation period.
8.Effective Date: This Final Release is effective on the eighth (8th) day after
Executive signs it, provided he has not revoked it as of that time (the
“Effective Date”).
9.Other Terms of Services & Separation Agreement and Consulting Agreement
Incorporated Herein: All other terms of the Consulting Agreement and Services &
Separation Agreement to the extent not inconsistent with the terms of this
Release are hereby incorporated in this Release as though fully stated herein
and apply with equal force to this Release, including, without limitation, the
provisions on Nondisparagement, Arbitration, Governing Law, and Attorneys’ Fees
set forth in the Services & Separation Agreement.


Dated:____________________
________________________________
Name:
Title:                         For the Company





Dated:____________________
________________________________
    Christopher Hall





3
        

--------------------------------------------------------------------------------






EXHIBIT B


CONSULTING AGREEMENT


This Consulting Agreement (“Agreement”) is effective as of July 2, 2019
(“Effective Date”), by and between Veracyte, Inc., (“Company”) and Christopher
Hall, an individual (“Consultant”).
Company desires to have Consultant perform consulting services for Company and
Consultant desires to perform such services for Company, subject to and in
accordance with the terms and conditions of this Agreement.
NOW, THEREFORE, the parties agree as follows:
1.    SERVICES.
1.1    Performance of Services. Consultant will perform the consulting services
(“Services”) as to be agreed upon between the Company and Consultant in
accordance with the terms and conditions of this Agreement and any statement of
work that may be attached to this Agreement (each, a “Statement of Work”).
1.2    Compensation. In exchange for the Services, (i) the Consultant will
continue to vest in his outstanding Equity Awards subject to the terms of
Section 1.3 below and (ii) the Company will pay Consultant such dollar amount
for Services to be agreed upon between the Company and Consultant, if any (the
“Fees”).
1.3    Equity.
a.    Consultant will continue to vest in Consultant’s outstanding (i) Company
time-based restricted stock unit awards (“RSUs”), (ii) Company time-based stock
options (the “Options”) and (iii) Company performance-based RSUs, granted March
2, 2018 (the “PSUs,” and the RSUs, Options and PSUs together, the “Equity
Awards”) in accordance with the terms of such Equity Awards for so long as
Consultant continues to provide the Services as of the applicable vesting dates
set forth in such Equity Awards in accordance with the terms of such Equity
Awards, but in no event after the Equity Award Termination Date set forth below.
Notwithstanding the foregoing, if Consultant’s Services are terminated by the
Company other than for Cause (as defined in the Services & Separation Agreement
between the Company and Consultant, dated on or about ____, 2019 (the “Services
& Separation Agreement”)) on or prior to January 1, 2020, the vesting of
Consultant’s then-outstanding Equity Awards (excluding the PSUs, which are
subject to the terms of Section 1.3(b) below) will accelerate such that
Consultant will vest in the number of shares of Company common stock subject to
each such Equity Award that would have vested had Consultant continued to
provide Services through January 1, 2020, , provided Consultant has executed and
not revoked a release of claims substantially in the form attached to the
Services & Separation Agreement (the “Release”) and satisfied all conditions to
make the Release effective by no later than thirty (30) days after such
termination of Services. Any vested Equity Awards held by Consultant shall
continue to be governed by the terms and conditions of the applicable Equity
Award agreement and the Company’s equity plans under which the Equity Awards
were granted except as explicitly set forth herein or in the Services &
Separation Agreement.
b.    PSUs. Consultant will remain eligible to vest in the PSUs if Consultant
continues to provide the Services through December 31, 2019, which is the final
day of the Performance





--------------------------------------------------------------------------------







Period (as defined in performance-based restricted stock unit agreement, dated
March 2, 2018 (the “PSU Agreement”)). Provided Consultant continue to provide
the Services on December 31, 2019, and to the extent that the Company has
satisfied the performance metrics set forth in the PSU Agreement, Consultant
will be eligible to vest in 50% of the resulting Eligible PSUs (as defined in
the PSU Agreement) subject to the terms in the PSU Agreement. For the avoidance
of doubt, provided Consultant continue to provide the Services on December 31,
2019 (or is earlier terminated without Cause as set forth below), the PSUs shall
remain outstanding to allow for the measurement of the performance metrics on
the Achievement Date (as defined in the PSU Agreement) and the vesting and
settlement of the resulting Eligible PSUs. Notwithstanding the foregoing, in the
event that the Company terminates without Cause Consultant’s Services on or
prior to January 1, 2020, and to the extent that the Company has satisfied the
performance metrics set forth in the PSU Agreement (as measured on the
Achievement Date), Consultant will vest in 50% of the resulting Eligible PSUs as
if Consultant had continued to provide the Services through January 1, 2020 (and
through the Achievement Date), provided Consultant has executed and not revoked
the Release prior to the Release Deadline. Notwithstanding anything to the
contrary herein or in any other agreement, 50% of the PSUs will automatically
terminate and forfeit to the Company on the Equity Award Termination Date even
if Consultant continue to provide additional Services to the Company on and
after such date.
c.    Notwithstanding anything to the contrary herein or in any other agreement,
all then-unvested Equity Awards (excluding the PSUs, which are subject to the
terms of Section 1.3(b) above) will automatically terminate and forfeit to the
Company on January 2, 2020 (the “Equity Award Termination Date”) even if
Consultant continues to provide additional Services to the Company on and after
such date.
1.4    Expenses. Company will reimburse Consultant for reasonable and necessary
expenses incurred by Consultant directly in connection with the performance of
the services set forth in Section 1 above, to be incurred with the Company´s
prior approval. In addition, the Company specifically agrees to bear the costs
of reasonable travel expenses incurred by Consultant pursuant to this Agreement.
2.    RELATIONSHIP OF PARTIES.
2.1    Independent Contractor. Consultant is an independent contractor and is
not an agent or employee of, and has no authority to bind, Company by contract
or otherwise. Consultant will perform the Services under the general direction
of Company, but Consultant will determine, in Consultant’s sole discretion, the
manner and means by which the Services are accomplished, subject to the
requirement that Consultant will at all times comply with applicable law.
Company has no right or authority to control the manner or means by which the
Services are accomplished.
2.2    Employment Taxes and Benefits. Consultant will report as income all
compensation received by Consultant pursuant to this Agreement. Consultant will
indemnify Company and hold it harmless from and against all claims, damages,
losses, costs and expenses, including reasonable fees and expenses of attorneys
and other professionals, relating to any obligation imposed by law on Company to
pay any withholding taxes, social security, unemployment or disability
insurance, or similar items in connection with compensation received by
Consultant pursuant to this Agreement. Consultant will not be entitled to
receive any vacation or illness payments or to participate in any plans,
arrangements, or distributions by Company pertaining to any bonus, stock option,
profit sharing, insurance or similar benefits for Company’s employees.


2



--------------------------------------------------------------------------------







3.    OWNERSHIP AND INTELLECTUAL PROPERTY RIGHTS.
3.1    Definition of Innovations. Consultant agrees to disclose in writing to
Company all inventions, products, designs, drawings, notes, documents,
information, documentation, improvements, works of authorship, processes,
techniques, know-how, algorithms, technical and business plans, specifications,
hardware, circuits, computer languages, computer programs, databases, user
interfaces, encoding techniques, and other materials or innovations of any kind
that Consultant may make, conceive, develop or reduce to practice, alone or
jointly with others, in connection with performing Services or that result from
or that are related to such Services, whether or not they are eligible for
patent, copyright, mask work, trade secret, trademark or other legal protection
(collectively, “Innovations”).
3.2    Ownership of Innovations. Consultant and Company agree that, to the
fullest extent legally possible, all Innovations will be works made for hire
owned exclusively by Company. Consultant agrees that, regardless of whether the
Innovations are legally works made for hire, all Innovations will be the sole
and exclusive property of Company. Consultant hereby irrevocably transfers and
assigns to Company, and agrees to irrevocably transfer and assign to Company,
all right, title and interest in and to the Innovations, including all worldwide
patent rights (including patent applications and disclosures), copyright rights,
mask work rights, trade secret rights, know-how, and any and all other
intellectual property or proprietary rights (collectively, “Intellectual
Property Rights”) therein. At Company’s request and expense, during and after
the term of this Agreement, Consultant will assist and cooperate with Company in
all respects and will execute documents, and, subject to the reasonable
availability of Consultant, give testimony and take such further acts reasonably
requested by Company to enable Company to acquire, transfer, maintain, perfect
and enforce its Intellectual Property Rights and other legal protections for the
Innovations. Consultant hereby appoints the officers of Company as Consultant’s
attorney-in-fact to execute documents on behalf of Consultant for this limited
purpose.
3.3    Moral Rights. Consultant also hereby irrevocably transfers and assigns to
Company, and agrees to irrevocably transfer and assign to Company, and waives
and agrees never to assert, any and all Moral Rights (as defined below) that
Consultant or its agents may have in or with respect to any Innovation, during
and after the term of this Agreement. “Moral Rights” mean any rights to claim
authorship of any Innovation, to object to or prevent the modification or
destruction of any Innovation, to withdraw from circulation or control the
publication or distribution of any Innovation, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is called or generally referred
to as a “moral right.”
3.4    Related Rights. To the extent that Consultant owns or controls (presently
or in the future) any patent rights, copyright rights, mask work rights, trade
secret rights, or any other intellectual property or proprietary rights that
block or interfere with the rights assigned to Company under this Agreement
(collectively, “Related Rights”), Consultant hereby grants or will cause to be
granted to Company a non-exclusive, royalty-free, irrevocable, perpetual,
transferable, worldwide license (with the right to sublicense) to make, have
made, use, offer to sell, sell, import, copy, modify, create derivative works
based upon, distribute, sublicense, display, perform and transmit any products,
software, hardware, methods or materials of any kind that are covered by such
Related Rights, to the extent necessary to enable Company to exercise all of the
rights assigned to Company under this Agreement.
4.    CONFIDENTIAL INFORMATION. For purposes of this Agreement, “Confidential
Information” means and will include: (i) any information, materials or knowledge
regarding Company and its business, financial condition, products, programming
techniques, customers, suppliers, technology or research and development that is
disclosed to Consultant or to which Consultant has access in


3



--------------------------------------------------------------------------------







connection with performing Services; (ii) the Innovations; and (iii) the
existence and terms and conditions of this Agreement. Confidential Information
will not include, however, any information that is or becomes part of the public
domain through no fault of Consultant or that Company regularly gives to third
parties without restrictions on use or disclosure. Consultant agrees to hold all
Confidential Information in strict confidence, not to use it in any way,
commercially or otherwise, except in performing the Services, and not to
disclose it to others, except disclosure may be made to Consultant’s agents who
have a bona fide need to know and who have executed a written agreement that
includes use and nondisclosure restrictions at least as protective of the
Confidential Information as those set forth herein. Consultant further agrees to
take all action reasonably necessary to protect the confidentiality of all
Confidential Information including, without limitation, implementing and
enforcing procedures to minimize the possibility of unauthorized use or
disclosure of Confidential Information. Both parties agree and acknowledge that
Consultant’s production of Confidential Information pursuant to an order from a
court or agency of competent jurisdiction shall not be a breach of this
Agreement.
5.    WARRANTIES.
5.1    Competitive Activities. During the term of this Agreement, Consultant
will not, directly or indirectly, in any individual or representative capacity,
engage or participate in or provide services to any business that is directly
competitive with the types and kinds of business being conducted by Company.
5.2    Pre-existing Obligations. Consultant represents and warrants that
Consultant has no pre-existing obligations or commitments (and will not assume
or otherwise undertake any obligations or commitments) that would be in conflict
or inconsistent with, or that would hinder Consultant’s performance of its
obligations under this Agreement.
5.3    Solicitation of Services. Because of the trade secret subject matter of
Company’s business, Consultant agrees that, during the term of this Agreement
and for a period of one (1) year thereafter, Consultant will not solicit the
services of any of Company’s employees and consultants for Consultant’s own
benefit or for the benefit of any other person or entity.
6.    INDEMNIFICATION. Company will indemnify and hold harmless Consultant from
and against all claims, damages, losses and expenses, including court costs and
reasonable attorneys’ fees, arising out of or resulting from, and, at
Consultant’s option, Company will defend Consultant against:
(i)    any action by a third party against Consultant that is based on a claim
that any Consultant in his service to Company, or Company is infringing,
misappropriating or violating a third party’s Intellectual Property Rights; and
(ii)    any action by a third party against Consultant that is based on any
negligent act or omission or willful conduct of Company that results in: (a)
bodily injury, sickness, disease or death; (b) injury or destruction to tangible
or intangible property (including computer programs and data) or any loss of use
resulting therefrom; or (c) the violation of any statute, ordinance, or
regulation.
7.    TERM AND TERMINATION.
7.1    Term. This Agreement will commence on the Effective Date and, unless
terminated earlier in accordance with the terms of this Agreement, will remain
in force and effect until and including January 1, 2020 or until such earlier
termination under this Section 7.


4



--------------------------------------------------------------------------------







7.2    Termination for Breach. Either party may terminate this Agreement
(including the Statement of Work) if the other party breaches any material term
of this Agreement and fails to cure such breach within ten (10) days following
written notice thereof from the non-breaching party.
7.3    Termination for Convenience. The parties hereto may terminate this
Agreement with not less than 14 days’ advance written notice to the other party
prior to termination.
(a)    Upon the expiration or any termination of this Agreement for any reason,
Consultant will promptly deliver to Company all Innovations, including all work
in progress on any Innovations and all versions and portions thereof.
(b)    Upon the expiration or any termination of this Agreement (except
termination of this Agreement pursuant by Company pursuant to Section 7.2 for
breach by Consultant), Company will pay Consultant any Fees amounts that are due
and payable for Services performed by Consultant prior to the effective date of
expiration or termination, and in the event of a termination without Cause on or
prior to January 1, 2020, Consultant shall have the rights set forth in Section
1.3.
(c)    Upon the expiration or termination of this Agreement for any reason,
Consultant will promptly notify Company of all Confidential Information in
Consultant’s possession or control and will promptly deliver all such
Confidential Information to Company, at Consultant’s expense and in accordance
with Company’s instructions.
7.4    Survival. The provisions of Sections 2.2, 3, 4, 5.3, 6, 7.3, 7.4, 8 and 9
will survive the expiration or termination of this Agreement.
8.    MUTUAL LIMITATION OF LIABILITY. IN NO EVENT WILL COMPANY OR CONSULTANT BE
LIABLE FOR ANY SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY
KIND IN CONNECTION WITH THIS AGREEMENT, EVEN IF COMPANY OR CONSULTANT HAS BEEN
INFORMED IN ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES.
9.    GENERAL.
9.1    No Election of Remedies. Except as expressly set forth in this Agreement,
the exercise by Company or Consultant of any of its remedies under this
Agreement will be without prejudice to its other remedies under this Agreement
or available at law or in equity.
9.2    Assignment. Neither party may assign or transfer any of its rights or
delegate any of its obligations under this Agreement, in whole or in part,
without the other party’s express prior written consent. Any attempted
assignment, transfer or delegation, without such consent, will be void. Subject
to the foregoing, this Agreement will be binding upon and will inure to the
benefit of the parties permitted successors and assigns.
9.3    Equitable Remedies. Because the Services are personal and unique and
because Consultant will have access to Confidential Information of Company,
Company will have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief, without having to
post a bond or other consideration, in addition to all other remedies that
Company may have for a breach of this Agreement.


5



--------------------------------------------------------------------------------







9.4    Attorneys’ Fees. If any action is necessary to enforce the terms of this
Agreement, the substantially prevailing party will be entitled to reasonable
attorneys’ fees, costs and expenses in addition to any other relief to which
such prevailing party may be entitled.
9.5    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California, excluding that body of law
pertaining to conflict of laws. Any legal action or proceeding arising under
this Agreement will be brought exclusively in the federal or state courts
located in the State of California, and the parties hereby irrevocably consent
to the personal jurisdiction and venue therein.
9.6    Severability.      If any provision of this Agreement is held invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions of
the Agreement will remain in full force and effect, and the provision affected
will be construed so as to be enforceable to the maximum extent permissible by
law.
9.7    Notices. All notices required or permitted under this Agreement will be
in writing and delivered by confirmed facsimile transmission, by courier or
overnight delivery service, or by certified mail, and in each instance will be
deemed given upon receipt. All notices will be sent to the addresses set forth
above or to such other address as may be specified by either party to the other
in accordance with this Section.
9.8    Entire Agreement. This Agreement, together with the Statement of Work,
constitutes the complete and exclusive understanding and agreement of the
parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements, whether written or oral, with respect to the
subject matter hereof. In the event of a conflict, the terms and conditions of
the Statement of Work will take precedence over the terms and conditions of this
Agreement. Any waiver, modification or amendment of any provision of this
Agreement will be effective only if in writing and signed by the parties hereto.
9.9    Waiver. The waiver of any breach of any provision of this Agreement will
not constitute a waiver of any subsequent breach of the same other provisions
hereof.
9.10    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.


[SIGNATURE PAGE FOLLOWS]






6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below:




CHRISTOPHER HALL
VERACYTE, INC.
________________________________
________________________________
Bonnie H. Anderson
Chief Executive Officer
________________________________
Date
________________________________
Date





[SIGNATURE PAGE TO CONSULTING AGREEMENT]



